TAYLOR, Judge,
concurring in the result.
I concur in result. It should be permissible, however, to establish that the accused, testifying in his own behalf in a criminal trial, knows the minimum penalty for the crime charged. This evidence has a direct bearing on the weight the jury might accord to the credibility or lack of credibility of his testimony. In Bryar v. State, 34 Ala.App. 561, 42 So.2d 496, cert. denied, 252 Ala. 609, 42 So.2d 500 (1949), this court said:
“It is, of course, axiomatic that a defendant in a criminal case is an interested party and it is the duty of the jury to consider his or her testimony in the light of this interest....
“It, of course, varies in degree. This will depend upon the peculiar facts and circumstances incident thereto.”